Citation Nr: 1740228	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee or leg disability.

2.  Entitlement to service connection for lumbar spine disability, to include as secondary to a right knee disability.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Current jurisdiction lies with the RO in Winston-Salem, North Carolina.

The Veteran was previously represented by David Huffman, a private attorney.  See August 2011 VA Form 21-22a.  The RO, via correspondence, informed the Veteran that Mr. Huffman is no longer accredited to represent claimants before VA and that other representation could be retained or to proceed without representation.  To date, the Veteran has not designated another individual or Veterans Service Organization as his representative.  Therefore, the Board recognizes the Veteran as proceeding pro se in this appeal.  38 C.F.R. § 14.629(b) (2016). 

The Veteran failed to report for a Travel Board hearing in February 2015.  He has not provided an explanation for his failure to report and has not since requested to reschedule the hearing.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

In July 2015, the Board remanded these issues for further development.


FINDINGS OF FACT

1.  The competent and persuasive evidence demonstrates that the Veteran's current left knee or left leg disability was not incurred during active service or is etiologically related to an in-service injury, event, or disease.

2.  The competent and persuasive evidence demonstrates that the Veteran's current lumbar spine disability was not incurred during active service or is etiologically related to an in-service injury, event, or disease; nor was it caused or aggravated by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee or left leg disability have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a lumbar spine disability, to include, as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2016).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran contends that he injured his left knee during service.  The Veteran also contends that he injured his lumbar spine during service or that his lumbar spine disability is a result of his service-connected right knee disability.  Specifically, the Veteran alleges that he walks with an abnormal gait due to his right knee disability and his lumbar spine disability developed as a result of the gait.  

The Veteran has a current diagnosis for mild degenerative joint disease (DJD) in his left knee and lumbar spine.  As such, the Board finds the first criteria for service connection satisfied.  However, for the reasons stated below, the Board finds that service connection is not warranted.

Service treatment records indicated the Veteran sustained a left hamstring injury in January 1983.  He again injured himself in October 1983 and reported numbness in his left leg, but was diagnosed with a muscle strain in his right leg.  The Veteran's separation examination did not report any knee or leg conditions.  The service treatment records are silent as to any complaint or treatment relating to the spine or for a back injury.  

Post-service treatment records include a May 2011 X-ray report showing mild left knee DJD.  Low back pain was initially diagnosed in March 2008.  No nexus opinions were provided as to the etiology of the lumbar spine disability.

At a February 2012 VA examination, the examiner noted mild DJD in the Veteran's left knee.  The examiner noted there were two episodes of treatment for the left knee in service, but no other documentation of a left knee condition until May 2011.  The examiner also noted that the Veteran is 55 years old and a tobacco smoker age.  He opined that age and tobacco abuse are contributing factors for the development of the Veteran's degenerative joint disease.  

In compliance with the July 2015 Board remand, the Veteran was afforded an additional VA examination in December 2015.  

At the December 2015 examination, the Veteran reported treatment for his left knee in service and that he has had chronic left knee pain and stiffness since.  Regarding his low back, the Veteran reported he developed low back pain in service and continued to have chronic pain since.  He also attributed his low back pain to his service-connected right knee arthritis.  

Following record review and physical examination, the examiner noted the Veteran had pitting edema in the left leg, but overall, the evaluation showed normal muscle strength of the left knee extension and flexion.  The examiner opined that the Veteran's pitting edema in his (bilateral) legs are due to side effects of amlodipine, which he takes for non-service connected hypertension.  The examiner also noted the left leg injuries that were reported in 1983.  The examiner opined that the claimed left knee/leg conditions were less likely caused by an in-service injury or event.  

With respect to the claimed left leg injury, the examiner explained that service treatment records show the Veteran with a hamstring injury or muscle strain; however, the current evaluation showed he had normal muscle strength and no muscle atrophy of the left leg; therefore the muscle injuries had resolved completely.  With respect to the left knee, the examiner opined that the Veteran's left knee disability was due to daily activities and aging.  The examiner explained that no complaints, treatment or diagnosis of a left knee condition were present during service, and since the Veteran's in-service injuries were muscle-related conditions, they could not cause a left knee disorder.  

Regarding the low back, the examiner noted that the Veteran's current diagnosis was degenerative arthritis of the spine.  The examiner also noted his service treatment records were negative as to any complaints, treatment, or diagnosis for a low back condition.  The examiner opined that the Veteran's lumbar spine arthritis is not related to service.  The rationale was that there is no evidence of complaints, treatment or diagnosis of a low back condition during active service or within 12 months thereafter.  Further, the current mild arthritis noted on an MRI in April 2009 is the result of normal physical activities and aging process.

With regard to whether the Veteran's low back condition was caused or aggravated by his service-connected right knee degenerative joint disease, the examiner answered in the negative.  The examiner explained that based on the in-person examination, the Veteran had a normal gait with no calluses on his feet.  Therefore, the examiner opined that there was no evidence showing weight-bearing shifts occurred to cause strain on his lumbar spine.  Further, current evaluation of the Veteran's lumbar spine shows that he has normal range of motion of the lumbar spine without tenderness.  

Based on the medical evidence, the criteria for service connection have not been met.  The Board first notes that there are no noted complaints or treatment during active service, including at separation with regard to either left knee or lumbar spine.  Further, degenerative joint disease of the left knee and lumbar spine was not diagnosed in service.  

The only current left leg condition noted by a competent medical professional (the 2015 VA examiner) is pitting edema; the examiner has indicated that this is the result of a non service-connected condition.  With respect to the muscle-related injuries to his left leg in service; they have completely resolved without residual complications.  In the absence of proof of a present left leg disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, the December 2015 VA examiner opined that as the Veteran's lumbar spine and left knee DJD is less likely related to service, to include the in-service but now resolved muscle-related injuries.  Moreover, that opinion does not support the Veteran's contention that his service-connected right knee disability caused or aggravated his lumbar spine disability.  The February 2012 examiner also noted that the Veteran is 55 years old and a tobacco smoker age.  He opined that age and tobacco abuse are contributing factors for the development of the Veteran's left knee degenerative joint disease.  These competent opinions are probative as they were supported by cogent rationale based on the examiners' familiarity with the Veteran's clinical history and current physical examinations.  Further, there are no other medical opinions to the contrary

The Veteran is competent to attest to factual matters to which he has first-hand knowledge (i.e., pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2006).  To this extent, he is competent to report he has left knee/leg and lumbar pain and stiffness; however, he has not shown to have the experience, training, or knowledge necessary to provide a competent etiology opinion as to his disabilities.  The Board finds that such an etiology finding falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For these reasons, the Board finds the medical evidence more probative as to whether a causal nexus exists between the current disabilities and service and outweighs the Veteran's lay assertions.  .

Finally, left knee and lumbar spine arthritis, as chronic diseases, were not shown as such in service.  That is, service treatment records do not reflect a reliable diagnosis of arthritis during service.  The Veteran was not treated for, or diagnosed with, arthritis in service (or within the presumptive period).  The Veteran's initial diagnoses of left knee and lumbar spine arthritis were not until many years after service.  As such, entitlement to service connection for left knee or lumbar spine arthritis on a presumptive basis is not warranted.  38 C.F.R. § 3.307, 3.309.  There does not appear to be sufficient observation to establish chronicity at the time based on the contemporaneous service records.

While the fact of chronicity in service is not adequately supported, a showing of continuity of symptomatology after discharge has been submitted to support the claim for the chronic disease.  To the extent that the Veteran's asserts continuity of symptomatology, the Board finds the lay contentions significantly outweighed by the medical evidence of record.  The 2015 VA examiner has determined that despite any report of continued left knee or low back symptoms, the current arthritis is not related to service based on his review of the Veteran's specific clinical history and reliance upon his medical expertise.  As such, service connection for DJD based on chronicity and continuity is not warranted.  38 C.F.R. § 3.303(b).

As the preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved.  Service connection for a left knee/leg or lumbar spine disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for left knee or left leg disability is denied.

Service connection for lumbar spine disability, to include as secondary to a right knee disability, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


